 In the Matter of LOWE BROTHERS Co.andLOCAL 13001, DISTRICT: 50,UNITED MINE WORKERS OF AMERICA, AFFILIATED' WITH THE, C. I. O.Case No. B-2532.-Decided June 7, 191,1Jurisdiction:paint manufacturing industry.Investigation and Certification of Representatives:,existence of question: unionrefused to submit its cards for checking with signatures in Company's posses-sion ; members-only contract for one year subject to terminate on written noticeby either party, not asserted as a bar; election necessary.Unit Appropriate for CollectiveBargaining:all hourly paid production andmaintenance employees, factory janitors, truck drivers, elevator men, and,technical service employees, excluding office janitors, kitchen employees, watch-men, foremen, assistant foremen, all other supervisory employees, clericalemployees, and cooperative student employees.Mr. Thomas F. Veach,of Cleveland,, Ohio, for the. Company.Mr. Herman Edelsberg,ofWashington, D. C., for the C. I. O.Mr. Irvin Carl Delscamp,of Dayton, Ohio, for the Independent.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 27, 1941, Local 13001, District 50, United Mine Workersof America, affiliated with the C. I. 0., herein called the C. I. 0., filedwith the Regional Director for the Ninth Region (Cincinnati, Ohio) apetition, and on April 8, 1941, an amended petition, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Lowe Brothers Co., Dayton, Ohio, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 18, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.32 N. L R. B, No. 78369 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 19, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. I. 0,and The Paint, Varnish, and Chemical Workers Union of Dayton,Ohio, herein called the Independent, a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held'on May 2, 3, and 5; 1941, at Day-ton,Ohio, before Karl Filter, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the Independentwere represented by counsel; and the C. I. O. by its representative.All participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon theissues wasafforded all parties.During the course ofthe hearing, the Independent moved that the Board certify it uponthe, record as exclusive bargaining agent of the Company's employeesin the unit proposed by it to be appropriate.The Trial Examinerreserved ruling on this motion for the Board.For reasons whichappear in Section VI below, the motion is denied.During the coursemotions and on objections to`the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that 'noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYLowe Brothers Co., a wholly owned subsidiary of The Sherwin-Williams Company, is engaged in the manufacture, sale, and dis-tribution of lacquers, paints, varnishes, and enamels. Its plant islocated at Dayton, Ohio.The principal raw materials used in themanufacture of its products are oil, pigments, nitrocellulose, rosins,gums, thinners, packages, and cans.The value of raw materials usedby the Company per year is approximately $2,500,000 to $3,000,000.Approximately 80 per cent of such raw materials come to the plantfrom outside Ohio.The sales of the Company's products amountannually to,' between $4,000,000 and $5,000,000.Approximately 85per cent of the sales of the Company's products are made to cus-tomers outside Ohio in other States and several foreign countries.The' Company admits that it is, engaged in commerce within themeaningof the Act.II.TILE ORGANIZATIONS INVOLVED'Local 13001, District 50, United Mine Workers of America, is alabor organizationaffiliatedwith the Congress of IndustrialOrganizations. LOWE BROTHERS CO.371The Paint, Varnish, and Chemical Workers Union of Dayton, Ohio,is an unaffiliated labor organization.These organizations admit to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn April 1941 the C. I. O. requested the Company to, bargain withitfor hourly paid production and maintenance employees at theCompany's Dayton, Ohio, plant.The Company asked proof of theC. I. O.'s majority among such employees.The C. I. O. refused tosubmit its cards to the Company for checking with signatures in theCompany's possession.The CompanyI was willing to determine thequestion by a consent election to be conducted by the Board.TheIndependent would not agree to such election.On August 14, 1940, the Independent requested the Company torecognize the Independent as bargaining agent for production andmaintenance employees at the plant and submitted its membershipcards for check by the Company.On August 30, 1940, the Companyrecognized the Independent as sole bargaining agent for such em-ployees.On November 27, 1940, the Company and the ,Independententered into a members-only contract.The duration of the contractis 1 year.The contract is subject to termination on written noticeof either party.Neither the Company nor the Independent contendsthat this contract constitutes a bar to this proceeding.A statement prepared by the Trial Examiner and introduced inevidence at the hearing discloses that the C. I. O. and the Inde-pendent each represent a substantial number of employees in theappropriate unit.'We find that' a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company'described in Section 1, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and' In support of its claim to represent a majority of the employees in the appropriate unit,the C. I O. submitted 103 authorization cards, 94 of which appear to bear genuine sig-natures of employees on the pay roll of May 2, 1941.Fourteen of these cards are dated inJune 1940,40 between July 1 and December 31, 1940,and 39 in 1941.In support of its claim to represent a majority of the employees in the appropriate unit,the Independent submitted 95 authorization cards, dated in April1941,all of whichappear to bear genuine signatures of employees on the pay roll ofMay 2, 1941.There are about 190 employees in the appropriate unit.448692-42--,of 32-25 372DECISIONS OF NATIONAL LABOR RELATIONS HOARDforeign countries and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree that hourly paid production and maintenanceemployees, factory janitors, truck drivers, and elevator men, shouldbe included in the appropriate unit.They further agree that officejanitors, kitchen employees, watchmen, foremen, assistant foremen,all other supervisory employees, clerical employees, and cooperativestudent employees should be excluded from the appropriate unit.The parties disagree in respect to the inclusion in the unit of tech-nical service employees.The C. I. O. wishes to exclude them; theCompany and the Independent wish to include them.There 'are 13 technical service employees.The work which theyindividually perform differs in some respects, but it involves theroutine testing of products and raw materials by visual comparisonwith fixed standards or the making of sample batches by formulaefor special orders.Technical service employees are not laboratoryemployees and do not have technical schooling.Testers do routine testing for shade, weight, and viscosity of rawmaterials, production batches, and orders on which complaints arereceived.The head of the technical service department approves ordisapproves the product.The tester cares for his equipment, whichconsists of color sheets, panels, test tubes, and brushes.The testergoes to the production department for his samples or they are broughtto him by a production employee who waits while the test is beingmade.In the manufacture of sample batches for special orders, the tech-nical service employee, by hand or in small machines, performs allthe operations of manufacture which in mass production are per-formed by different classes of production workers. Such samplebatches are tested by other employees and sometimes sold.Rawmaterials for sample batches are assembled by the workers fromvarious places in the production department.Technical service employees are on a salary basis at the plant.Their wages amount to less than the wages of some hourly paidshaders.As salaried employees, they emjoy more holidays andgreater sick leave and vacation privileges than hourly paid workers.2Of the 13 technical service employees, 8 are members of the Inde-pendent and covered by the Company's contract with the Independ-ent.Laboratory employees were expressly excluded from thiscontract.2 The parties agree that a truck driver,who, as a salaried employee,enjoys these sameprivileges, should be included in the appropriate unit, LOWE BROTHERS CO.373Since technical service employees are eligible to membership inboth organizations and are covered by the contract between theIndependent and the Company, we find that they are properlyincluded with other production employees in the appropriate unit."We find that all hourly paid production and maintenance em-ployees, factory janitors, truck drivers, elevator men, and technicalservice employees at the Company's Dayton, Ohio, plant, excludingoffice janitors, kitchen employees, watchmen, foremen, assistant fore-men, all other supervisory employees, clerical employees, and coop-erative student employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe C. I. O. desires that an election should determine the bargain-,ing representative of the Company's employees.The Independent,desires certification on the basis of its membership cards and contendsthat employees who signed authorization cards of the C. I. O. havesince revoked them.The Company contends that neither the C. I. O.nor the Independent are entitled to certification upon the record.In view of these contentions and the conflicting claims of the rivalorganizations, we find that the question concerning representationof the employees of the Company can best be resolved by, and weshall accordingly direct, an election by secret ballot.4The partiesagree that employees in the appropriate unit whose names appearon the pay roll of May 2, 1941, should be eligible to vote.",At thehearing, the organizations checked against this pay roll the namesof employees whom they agree fall within the excluded categories.Those eligible to vote in the election shall be employees in theappropriate unit whose names appear on the Company's pay roll'ofMay 2, 1941, subject to such limitations and additions as are setforth in the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :3SeeMatterof Acme WhiteLead d ColorWwksandUnited ConstructionWorkersOrganizing Committee,LocalUnion 202, affiliated with the Congress of Industrial Organiza-tions, 29 N. L R B 1158, wherein the Board included hourly technical service em-ployees inthe productionunit at a subsidiary plant of The Sherwin-Williams Company.4 SeeMatterof The Cudahy Packing CompanyandUnited PackinghouseWorkers ofAmerica,LocalNo. 21,of the PackinghouseWorkers OrganizingCommittee,affiliated withthe Congress of Industrial Organizations,13 N L.R. B. 526.5The pay-roll periodclosed Api it 29, 1941 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Lowe Brothers Co., Dayton, Ohio, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All hourly paid production and maintenance employees, factoryjanitors, truck drivers, elevator men, and technical service employeesof Lowe Brothers Co., Dayton, Ohio, excluding office janitors, kitchenemployees, watchmen, foremen, assistant foremen, all other super-visory employees, clerical employees, and cooperative student employ-ees, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with LoweBrothers Co., Dayton, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongall hourly paid production and maintenance employees, factory jan-itors, truck drivers, elevator men, and technical service employees ofthe Company, whose names appear on the pay roll of May 2, 1941,including employees who did not work during that pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing office janitors, kitchen employees, watchmen, foremen, assistant.foremen, all other supervisory employees, clerical employees, coopera-tive student employees, and employees who have since quit or beendischarged for cause, to determine whether said employees desire tobe represented, by Local 13001, District 50, United Mine Workers ofAmerica, affiliated with the C. I. 0., or by The Paint, Varnish, andChemicalWorkers Union of Dayton, Ohio, for the purposes ofcollective bargaining, or by neither.